Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 21 and 27.
Regarding independent claim 21, the combination of structure present in claim 21 was not found in the prior art of record. In particular, the limitation that were introduced via amendment on 1/3/2022 (specifically, the limitations of canceled claims 37 and 38), in combination with the other structure present in each independent claim, was not found in the prior art of record. The closest prior art of record, Stolpmann and Harker do not teach nor fairly disclose the first portion of the air supply (coupled to the controller) being a blower and a second portion of the air supply (also coupled to the controller) being a compressor. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of independent claim 21 may be reasonably maintained.
Regarding independent claim 27, the combination of structure present in claim 27 was not found in the prior art of record. In particular, the limitation that were introduced via amendment on 1/3/2022 combining the limitations of claims 1, 26, and 27 in which the vertically oriented bladders of a second plurality are taller than vertically oriented bladders of a second plurality are not taught or suggested in the prior art. The prior art of Harker shows a first and second plurality of bladders (dividing the air cells 36 into portions), however, even still, both pluralities of bladders are of the same height as air cells are all shown as uniform heights. It is the Examiner’s opinion that it would not 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2022